UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended July 3, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3170 Fairview Park Drive Falls Church, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (703) 876-1000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [X]Accelerated filer []Non-accelerated filer []Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).Yes[]No[X] 151,699,458 shares of Common Stock, $1.00 par value, were outstanding on July 31, 2009. COMPUTER SCIENCES CORPORATION TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Condensed Statements of Income,for the Quarters Ended July 3, 2009, and July 4, 2008 1 Consolidated Condensed Balance Sheets,as of July 3, 2009, and April 3, 2009 2 Consolidated Condensed Statements of Cash Flowsfor the Quarters Ended July 3, 2009, and July 4, 2008 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis ofFinancial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 6. Exhibits 42 i PART I, ITEM 1.FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Quarter Ended (Amounts in millions except per-share amounts) July 3, 2009 July 4, 2008 Revenues $ $ Costs of services (excludes depreciation and amortization) Selling, general and administrative Depreciation and amortization Interest expense 55 64 Interest income (7 ) ) Other (income)/ expense (8 ) 7 Total costs and expenses Income before taxes Taxes on income 52 53 Net income 126 Less: Net income attributable to noncontrolling interest, net of tax 2 5 Net income attributable to CSC common shareholders $ $ Earnings per share: Basic $ $ Diluted $ $ See accompanying notes 1 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (unaudited) (Amounts in millions except shares) July 3, 2009 April 3, 2009 ASSETS Cash and cash equivalents $ $ Receivables, net of allowance for doubtful accounts of $55 (2010) and $55 (2009) Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $3,569 (2010) and $3,417 (2009) Outsourcing contract costs, net Software, net Goodwill Other assets Total assets $ $ LIABILITIES Short-term debt and current maturities of long-term debt $
